CHOI & ITO
Attorneys At Law

CHUCK C. CHOI
ALLISON A. ITO
700 Bishop Street, Suite 1107
Honolulu, Hawaii 96813
Telephone: (808) 533-1877
Facsimile: (808) 566-6900
E-Mail: cchoi@hibklaw.com
aito@hibklaw.com

Proposed Attorneys for Debtor and
Debtor-in-Possession

            IN THE UNITED STATES BANKRUPTCY COURT

                     FOR THE DISTRICT OF HAWAII


In re                                    Case No. 21-00094
                                         (Chapter 11)
PACIFIC LINKS U.S. HOLDINGS,             (Jointly Administered)
INC, a Delaware Corporation,
                                         AMENDED NOTICE OF HEARING
            Debtor and                   ON DEBTORS’ FIRST DAY
            Debtor-in-possession         MOTIONS AND MOTION FOR
                                         POST-PETITION FINANCING

This document relates to:                Old Hearing:
ALL CASES                                Date: February 22, 2021
                                         Time: 2:00 p.m.
                                         Judge: Hon. Robert J. Faris

                                         New Hearing Date:
                                         Date: March 8, 2021
                                         Time: 2:00 p.m.
83088                                    Judge: Hon. Robert J. Faris

                                         [Related to Dkt. Nos. 7, 9, 10, 24]

                                     1
U.S. Bankruptcy Court - Hawaii #21-00094 Dkt # 41 Filed 02/11/21 Page 1 of 3
TO CREDITORS AND OTHER PARTIES IN INTEREST:

      NOTICE is hereby given that the hearing on various Motions described

below, which were scheduled to be heard on February 22, 2021 at 2:00 p.m. have

been continued and will now be heard on March 8, 2021 at 2:00 p.m. (Hawaii

Standard Time), in the Courtroom of the Honorable Robert J. Faris, United States

Bankruptcy Judge, located at Courtroom 350L, 1132 Bishop Street, Honolulu,

Hawaii. The hearing will be held telephonically.

                  Toll-free number (866) 390-1828
                  Access code      3287676

Attendance by creditors and other parties in interest is welcome, but not required.

      The Motions for which a hearing will be continued and held at the time, date

and place indicated above, are identified as follows:

             (1) Motion For Order Authorizing Debtor To Use Cash Collateral

      Pursuant to Stipulation [Dkt. #7];

             (2) Motion For Order Under 11 U.S.C. §§ 105(A) And 366(C) (I)

      Prohibiting Utilities From Altering Or Discontinuing Services On Account

      Of Pre-Petition Invoices, And (II) Establishing Procedures To Determine

      Requests For Additional Assurance Of Payment [Dkt. #9];

             (3) Application For Order Authorizing Debtors To Employ Choi & Ito

      As Bankruptcy Counsel [Dkt. #10]; and


                                           2

 U.S. Bankruptcy Court - Hawaii #21-00094 Dkt # 41 Filed 02/11/21 Page 2 of 3
            (4) Motion for Order Authorizing Debtors to Obtain Postpetition

      Secured Indebtedness [Dkt. #24].

      NOTICE IS ALSO HEREBY GIVEN that oppositions/responses to the

Motions must be filed by March 1, 2021, and any reply to any response shall be

filed by March 5, 2021.

      The Motions, including exhibits and declarations in support thereof, may be

obtained from the Debtors’ undersigned counsel or inspected at the office of the

Clerk of the Court during normal business hours.

      DATED: Honolulu, Hawaii, February 11, 2021.


                                     /s/ Allison A. Ito
                                     CHUCK C. CHOI
                                     ALLISON A. ITO
                                     Proposed Attorneys for Debtor
                                     and Debtor-in-Possession




                                         3

 U.S. Bankruptcy Court - Hawaii #21-00094 Dkt # 41 Filed 02/11/21 Page 3 of 3
